Exhibit 10.1

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of July 7, 2006, between ZENITH NATIONAL INSURANCE CORP., a
Delaware corporation (the “Company”), and BANK OF AMERICA, N.A., a national
banking association (the “Bank”).

RECITALS

A.            The Company and the Bank are party to that certain Amended and
Restated Credit Agreement dated as of September 30, 2002 (as heretofore
modified, amended or supplemented, the “Credit Agreement”).  Unless otherwise
defined herein, defined terms used herein shall have the meanings given such
terms in the Credit Agreement.

B.            The Company and the Bank have agreed to amend the Credit Agreement
in certain respects.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Company and the Bank agree as follows:

1.             Amendment.  Subject to satisfaction of the conditions precedent
set forth in Section 2  hereof, Section 8.1(k) of the Credit Agreement is
amended to read in its entirety as follows:

“(k)         Change of Control.  There occurs any Change of Control, or Stanley
Zax shall, for any reason, cease to be actively involved in the day-to-day
management and operations of the Company; or”

2.             Conditions Precedent to Amendment.  The amendments in Section 1
hereof shall be effective as of the date hereof when the Bank receives:

(a)           counterparts of this Amendment duly executed by the Company and
the Bank;

(b)           a certificate, dated as of the date hereof, of the Secretary or
Assistant Secretary of the Company certifying that the Amended and Restated
Certificate of Incorporation of the Company attached to such certificate is a
true and complete copy of the Company’s Amended and Restated Certificate of
Incorporation, that it is in full force and effect as of the date hereof, and
that there have been no additional filed or authorized amendments to it;

(c)           a certificate, dated as of the date hereof, of the Secretary or
Assistant Secretary of the Company certifying that the Bylaws (Amended and
Restated as of February 7, 2006) of the Company attached to such certificate is
a true and complete copy of the Company’s Bylaws, that they are in full force
and effect as of the date hereof, and that there have been no additional
amendments to them;

(d)           copies of the resolutions of the board of directors of the Company
authorizing the transactions contemplated hereby, certified as of the date
hereof by the


--------------------------------------------------------------------------------




Secretary or an Assistant Secretary of the Company, together with a certificate
of the Secretary or Assistant Secretary of the Company certifying the names and
true signatures of the officers of the Company authorized to execute, deliver
and perform, as applicable, this Amendment, and all other Loan Documents to be
delivered by it hereunder;

(e)           payment of all expenses, including legal fees and expenses of
counsel to the Bank, incurred by the Bank in connection with this Amendment, to
the extent invoiced to the Company on or prior to the date hereof; and

(f)            such other agreements, documents, instruments, and items as the
Bank may reasonably request.

3.             Representations and Warranties.  The Company represents and
warrants to the Bank as follows:

(a)            the execution, delivery and performance by Company of this
Amendment and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary corporate action and do not and will not (i) require any
consent or approval not heretofore obtained of any director, stockholder,
security holder, or creditor of the Company or of any governmental authority
having jurisdiction over the Company, (ii) violate or conflict with any
provision of the Company’s certificate of incorporation or bylaws, (iii) violate
any laws applicable to the Company, or (iv) result in a breach of or constitute
a default under, or cause or permit the acceleration of any obligation owed
under, any indenture or loan or credit agreement or any other material agreement
to which the Company is a party or by which the Company or any of its property
is bound or affected;

 (b)          all representations and warranties made or deemed made by the
Company in the Loan Documents are true and correct as of the date hereof, except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties were true
and accurate on and as of such earlier date) and except for changes in factual
circumstances not prohibited by the Credit Agreement;

(c)            no Default or Event of Default has occurred and is continuing as
of the date hereof; and

(d)           except as disclosed in publicly available filings made with the
SEC, there has occurred since December 31, 2005, no event or circumstance that
has resulted or would reasonably be expected to result in a Material Adverse
Effect.

6.             Effect of Amendment.  This Amendment is a Loan Document.  The
amendment effected hereunder is expressly limited to the matters contained
herein.  Except as amended hereby, the Credit Agreement and the other Loan
Documents are unchanged and are hereby ratified and confirmed.

7.             Counterparts.  This Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument.


--------------------------------------------------------------------------------




8.             Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of California, without regard to
conflict of laws principles.

9.             ENTIRETY.  THIS AMENDMENT, THE CREDIT AGREEMENT AS AMENDED
HEREBY, AND THE OTHER LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT BETWEEN THE
PARTIES AND SUPERCEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, IF ANY, RELATING
TO THE SUBJECT MATTER HEREOF.  THESE LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

10.           Parties.  This Amendment binds and inures to the benefit of the
Company, the Bank, and their respective successors and permitted assigns.

[Remainder of Page Intentionally Left Blank.
Signature Page Follows.]


--------------------------------------------------------------------------------




 

ZENITH NATIONAL INSURANCE CORP., as the Company

 

 

By:

/s/ Stanley R. Zax

 

 

Stanley R. Zax, President and Chairman

 

 

BANK OF AMERICA, N.A., as the Bank

 

 

By:

/s/ Kip Davis

 

 

Kipling Davis, Sr. Vice President

 


--------------------------------------------------------------------------------